 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No. 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorneys for Defendant
 7 Granemore Street Trust
 8
                                  UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
11   BANK OF AMERICA, N.A., AS SUCCESSOR                  CASE NO.: 2:16-cv-02723-APG-EJY
     BY MERGER TO BAC HOME LOANS
12   SERVICING, LP FKA COUNTRYWIDE
     HOME LOANS SERVICING, LP,
13                                                        STIPULATION AND ORDER TO
                                Plaintiff,                EXTEND TIME FOR GRANEMORE
14   vs.                                                  STREET TRUST TO FILE ITS REPLY TO
                                                          BANK OF AMERICA, N.A.’S
15   TRAVATA AND MONTAGE AT                               OPPOSITION TO THEIR MOTION FOR
     SUMMERLIN CENTRE HOMEOWNERS                          SUMMARY JUDGMENT [ECF 66]
16   ASSOCIATION; NEVADA ASSOCIATION                                (Second Request)
     SERVICES, INC.; GRANEMORE STREET
17   TRUST,

18                             Defendants.

19
20         Defendant, Granemore Street Trust, defendant Travata and Montage at Summerlin Centre, and
21 plaintiff Bank of America, N.A., by and through their respective counsel hereby agree and stipulate as
22 follows:
23         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant, Granemore
24 Street Trust, to file its Reply in support of its Motion for Summary Judgment shall be extended to
25 November 11, 2019. This is Granemore Street Trust’s Second request for an extension. Granemore
26 Street Trust’s Reply to its Motion for Summary Judgment is currently due on October 10, 2019.
27
28

                                                      1
 1         Defendant Granemore Street Trust and plaintiff BANA are engagement in settlement negotiations
 2 that the parties believe will resolve this matter. The additional time will allow the settlement negotiations
 3 to move forward without unnecessarily expending judicial resources.
 4         This stipulation is made in good faith and not for purpose of delay.
 5         DATED this 9th day of October, 2019.
 6 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.                                     AKERMAN LLP
 7
 8 By: /s/ /Nikoll Nikci, Esq./                                    By: /s/ /Jared Sechrist, Esq./
        Michael F. Bohn, Esq.                                          Ariel E. Stern, Esq.
 9      Nikoll Nikci, Esq.                                             Jared M. Sechrist, Esq.
        2260 Corporate Cir, Suite 480                                  1635 Village Center Circle, Suite 200
10      Henderson, Nevada 89074                                         Las Vegas, Nevada 89144
        Attorneys for Defendant                                         Attorneys for Bank of America, N.A.,
11      Granemore Street Trust                                          as successor by merger to BAC
                                                                        Home Loans Servicing, LP f/k/a
12                                                                  Countrywide Home Loans Servicing LP
13
     LIPSON NEILSON, P.C.
14
15 By: /s/ /Janeen Isacson, Esq./
        J. William Ebert, Esq.
16      Janeen Isacson, Esq.
        9900 Covington Cross Dr., Suite 120
17      Las Vegas, Nevada 89144
        Attorneys for Travata and Montage at
18      Summerlin Centre Homeowners’
        Association
19
20                                                  ORDER
21 IT IS SO ORDERED.
22         Dated: October
           DATED           10, 2019.
                  this _______ day of October, 2019.
23
24                                                           __________________________________
                                                             UNITED
                                                             UNITEDSTATES
                                                                     STATESMAGISTRATE     JUDGE
                                                                              DISTRICT JUDGE
25
26
27
28

                                                         2
